



COURT OF APPEAL FOR ONTARIO

CITATION: Laurentian Bank of Canada v. Deslandes, 2015 ONCA
    742

DATE: 20151104

DOCKET: C59794

Blair, Hourigan and Brown JJ.A.

BETWEEN

Laurentian Bank of Canada

Plaintiff (Respondent)

and

Danna Deslandes

Appellant

Danna Deslandes, acting in person

James M. Butson, for the respondent

Heard orally:  October 28, 2015

On appeal from the judgment of Justice G. Miller of the Superior
    Court of Justice, dated December 10, 2014.

ENDORSEMENT

[1]

Ms. Deslandes seeks to
    set aside the summary judgment granted by G. Miller J. on December 10,
    2014 based on her default under a mortgage in favour of the Plaintiff Bank on
    condominium property she owns in Cambridge Ontario. She has not made any
    payments on account of principal and interest since May 2014 and stopped paying
    common element fees in November 2013.

[2]

The judgment ordered
    Ms. Deslandes to pay to the Bank the sum of $124,409.99 in arrears of principal
    (the Bank had paid the common element fee and charged them against the
    mortgage, as it was entitled to do) plus post-judgment interest and costs.  It
    also granted possession to the Bank.

[3]

In her defence, Ms.
    Deslandes raised a number of issues, including the submission that her name had
    been expropriated for use in connection with the property, that she was a
    tenant and not an owner and that she believed the Bank was acting on her behalf
    for investment purposes and she had not received any dividends.

[4]

None of these arguments
    is born out on the record and none provides a defence to the default under the
    mortgage.

[5]

While we are empathetic
    to Ms. Deslandes personal situation, there is no genuine issue requiring a
    trial on the default under the Charge, and summary judgment was properly
    granted.

[6]

The appeal is therefore
    dismissed.

[7]

Costs to the respondent
    fixed in the amount of $2,500.00 all inclusive.

R.
    A. Blair J.A.

C.W.
    Hourigan J.A.

David
    Brown J.A.


